FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA SEP 1 7 2015
Clerk, U.S. District and
) Bankruptcy Coarts
LeROY K. WHEELER, )
)
Plaintiff’ ) Case: 1:15-cv-O1512
) Assigned To : Unassigned
v. ; Assign. Date : 9117/2015 C 1‘ F D k
‘ ‘ : Pro Se Gen. iv: 60
SCOTT S. HARRIS, ) Description
)
Defendant. )
)

MEMORANDUM OPINION

According to the plaintiff, the Clerk of the Supreme Court of the United States has denied
access to the courts in Violation of the First Amendment to the United States Constitution by
refusing to allow plaintiff to proceed in forma pauperis. See Compl. at 5. He asks this Court
“[t]o reverse the bar[] placed by the Defendant . . . , allow for more probing screening on pro se
prisoner complaints and redeﬁne a frivolousness determination,” among other relief, id.

The Clerk of the Supreme Court is the designated recipient of all documents ﬁled with
the Supreme Court, and is authorized to reject any ﬁling that does not comply with the applicable
rules and orders. See Sup. Ct. R. 1. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative ofﬁcers. See In re Marin, 956 F.2d
339, 340 (DC. Cir), cert. denied, 506 US. 844 (1992).

The Court will grant the plaintiff 5 application to proceed in forma pauperis and will

dismiss the complaint. An Order consistent with this Memorandum pinion is issued separately.

  
    

a 3 Dis rict Judge

' gym/1W7